236 F.2d 639
UNITED STATES of America, Appellant,v.G. W. POWERS and Ida Powers, d/b/a Powers Produce Company.
No. 15615.
United States Court of Appeals Eighth Circuit.
September 24, 1956.

Appeal from the United States District Court for the District of Minnesota.
George E. MacKinnon, U. S. Atty., and Clifford Janes, Asst. U. S. Atty., St. Paul, Minn., for appellant.
Ward B. Lewis and Archibald Spencer, Minneapolis, Minn., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed without taxation of costs in favor of either of parties, on stipulation of parties.